Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 11/23/21 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 11/23/21 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 11/23/21 has been considered by the Examiner and made of record in the application file.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double
patenting provided the reference application or patent either is shown to be commonly
owned with the examined application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions
of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for
applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in
which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. 	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11-12, 14, 16-18 and 20-25 of U.S. Patent No 11,216,451. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-9, 11-12, 14, 16-18 and 20-25 of Patent no. 11,216,451 contains every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application. 

 	Both claim features of the instant application 17/533,804 and Patent No. 11,216,451 can be compared as follows:

Claims Comparison Table

        Instant Application 17/533,804
Patent No. 11,216,451
1. A method for configuring a dashboard with a plurality of components, the method comprising: ingesting, based on data load rules, a plurality of data sets populated by a plurality of data attributes and associated data attribute values, providing a plurality of components on a dashboard, wherein at least a first component displays data from a first data set and a second component displays data from a second data set; receiving, at one of the components, a selection of at least one filter for the dashboard, wherein the selected filter corresponds to a given data attribute or data attribute value from the first data set; and dynamically filtering the first component and the second component using the selected filter, wherein the second component is filtered based on one or more data association rules between the first data set and the second data set.
1.	(Previously Presented)  A method for configuring a dashboard with a plurality of components, the method comprising:  
receiving one or more multi-dimensional data sets populated by a plurality of data attributes and associated data attribute values, the data attributes comprising a numerical attribute type or a categorical attribute type, wherein the dashboard is configured to display data from the data sets;
providing a plurality of components on the dashboard including a guided discovery component that displays suggested filters for the dashboard according to the data sets;
receiving, at one of the components, a selection of one or more filters for the dashboard, wherein the selected filters and the suggested filters displayed by the guided discovery component comprise data attributes or data attribute values from the data sets; 
dynamically filtering a plurality of the components on the dashboard based on the selected filters; and
dynamically adjusting the suggested filters displayed by the guided discovery component, wherein, based on the selected filters and precedence rules for the data sets, one or more suggested filters are dynamically hidden and one or more suggested filters are dynamically displayed, the precedence rules defining a precedence for displaying suggested filters by the guided discovery component based on the selected filters for the dashboard and the data attributes of the data sets.

7. The method of claim 1, wherein at least one of the first component or the second component comprises a graph or chart component that is dynamically filtered according to the selected filter.
2.	(Previously Presented)  The method of claim 1, wherein at least one of the components comprises a graph or chart component that is dynamically filtered according to the selected filters.

8. The method of claim 7, wherein the selected filters comprise a selection of a portion of the graph or chart component that corresponds to the given data attribute or data attribute value from the first data set and the graph or chart component is filtered according to the selection.
7.	(Previously Presented)  The method of claim 2, wherein the selected filters comprise a selection of a portion of the graph or chart component that corresponds to a data attribute value and the graph or chart component is filtered according to that selected data attribute value.




Claim Rejections - 35 U.S.C. §103
7. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
  	claimed invention is not identically disclosed as set forth in section 102 of this
 	title, if the differences between the claimed invention and the prior art are such
 	that the claimed invention as a whole would have been obvious before the
 	effective filing date of the claimed invention to a person having ordinary skill in
 	the art to which the claimed invention pertains. Patentability shall not be negated
 	by the manner in which the invention was made.


9. 	Claims 1, 4, 6-8, 12, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Veltri al. (US 2017/0090879 A1) in view of Forstall et al. (US 20070101297 A1).

 	Regarding claim 1, Veltri 1, a method for configuring a dashboard with a plurality of components, the method comprising, (See Veltri paragraph [0040], provides a set of components that can be used to form a card for display in a dashboard):
  	ingesting, based on data load rules, a plurality of data sets populated by a plurality of data attributes and associated data attribute values, (See Veltri Abstract, The app developer system may determine data attributes from received app data, which can be used to automatically create cards for the app dashboard),
 	providing a plurality of components on a dashboard, (See Veltri paragraph [0040], provides a set of components that can be used to form a card for display in a dashboard UI), wherein at least a first component displays data from a first data set and a second component displays data from a second data set, (See Veltri paragraph [0040], A component may be a data display component, an event component, a progress indicator component, an action component, some other user interface element, or some combination thereof. The data display components include components for displaying data using one or more of a variety of techniques);
 	receiving, at one of the components, a selection of at least one filter for the dashboard, wherein the selected filter corresponds to a given data attribute or data attribute value from the first data set; (See Veltri paragraph [0042], data attributes received from the card information module 212. The card definition module 210 may analyze the data attributes and select appropriate components and component formatting to include in the card) and
 	Veltri does not explicitly disclose dynamically filtering the first component and the second component using the selected filter, wherein the second component is filtered based on one or more data association rules between the first data set and the second data set.
 	However, Forstall teaches dynamically filtering the first component and the second component using the selected filter, (See Forstall paragraph [0187], The dashboard 1806 is displayed together with any widgets associated with the dashboard 1806. When the user navigates the icons 1810 in the tool panel 1802, the icons can be 1810 altered or animated (e.g., fisheye magnified) to indicate to the user which icon 1810 has been selected…filters can be applied based on one or more filter criteria)), wherein the second component is filtered based on one or more data association rules between the first data set and the second data set, (See Forstall paragraph [0186], dashboard icons can be organized in the dashboard configuration bar 1504 based on dashboard type or class and one or more filter…based on one or more filter criteria).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify dynamically filtering the first component and the second component using the selected filter, wherein the second component is filtered based on one or more data association rules between the first data set and the second data set of Forstall to navigate to a particular user interface element or to locate a desired element among a large number of onscreen elements. (See Forstall paragraph [0016].

 	Claims 12 and 20 recite the same limitations as claim 1 above. Therefore, claim
12 and 17 are rejected based on the same reasoning.

 	Regarding claim 4, Veltri teaches the method according to claim 1, as described above.     
	Veltri does not explicitly disclose wherein, prior to the ingesting, data from the first data set and second data set is stored in a database for the dashboard, and the ingesting the first data set and the second data set comprises updating the database for the dashboard.
 	However, Forstall teaches wherein, prior to the ingesting, data from the first data set and second data set is stored in a database for the dashboard, (See Forstall paragraph [0167], the display area manager 1102 creates and maintains a list of widgets for each dashboard environment, which can be stored in, for example, the dashboard configuration information 304 and presented to the user) and the ingesting the first data set and the second data set comprises updating the database for the dashboard, (See Forstall paragraph [0191], a dashboard data structure can be periodically updated as it is reconfigured (e.g., widgets are added or deleted).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein, prior to the ingesting, data from the first data set and second data set is stored in a database for the dashboard, and the ingesting the first data set and the second data set comprises updating the database for the dashboard set of Forstall to navigate to a particular user interface element or to locate a desired element among a large number of onscreen elements. (See Forstall paragraph [0016].

 	Claim 15 recites the same limitations as claim 4 above. Therefore, claim
15 is rejected based on the same reasoning.

 	Regarding claim 6, Veltri teaches the method according to claim 1, as described above.  Veltri further teaches wherein the data attributes of the first data set and ORA180330-US-CNT- 103 -ORACLE CONFIDENTIAL PATENT Docket No.: 2011-0531 USO2the second data set comprise a numerical attribute type or a categorical attribute type, (See Veltri  paragraph [0040], The data display components include components for displaying data using one or more of a variety of techniques. The techniques may include displaying data as a numeric or textual value).

 	Claim 17 recites the same limitations as claim 6 above. Therefore, claim
17 is rejected based on the same reasoning.

 	Regarding claim 7, Veltri teaches the method according to claim 1, as described above.  Veltri further teaches wherein at least one of the first component or the second component comprises a graph or chart component that is dynamically filtered according to the selected filter, (See Veltri paragraph [0040], The techniques may include displaying data as a numeric or textual value, as a graph or graph component (e.g., a sparkline), as tabular data, or as a combination of multiple display components. Event components include components for displaying data related to events).

 	Claim 18 recites the same limitations as claim 7 above. Therefore, claim
18 is rejected based on the same reasoning.

 	Regarding claim 8, Veltri teaches the method according to claim 7, as described above.  Veltri further teaches wherein the selected filters comprise a selection of a portion of the graph or chart component that corresponds to the given data attribute or data attribute value from the first data set and the graph or chart component is filtered according to the selection, (See Veltri paragraph [0052], a dashboard UI 401 generated by the card selection module…the dashboard UI 401 displays data received from the “Stats” app, for example via the API. In this example, the iframe contains a graph 410 illustrating the number of page views of the website by day, and contains a window 415 describing the top pages (i.e., the most visited pages)).

 	Claim 19 recites the same limitations as claim 7 above. Therefore, claim
19 is rejected based on the same reasoning.

 10.  	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Veltri al. (US 2017/0090879 A1) in view of Forstall et al. (US 20070101297 A1) and further in view of Herrnstadt (US 2009/0193006 A1).

 	Regarding claim 9, Veltri together with Forstall teaches the method according to claim 1, as described above.  
 	Veltri together with Forstall does not explicitly disclose wherein the first and second components are declaratively configured using a plurality of input forms that correspond to declarative SQL commands.
 	However, Herrnstadt teaches wherein the first and second components are declaratively configured using a plurality of input forms that correspond to declarative SQL commands, (See Herrnstadt Paragraph [0013], SQL query or command retrieves data and is performed with a declarative SELECT keyword).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the first and second components are declaratively configured using a plurality of input forms that correspond to declarative SQL commands of Herrnstadt in order to facilitate the storage of data in and the retrieval of data from a database, (See Herrnstadt paragraph [0002]).

 	Regarding claim 10, Veltri together with Forstall teaches the method according to claim 9, as described above.  
 	Veltri together with Forstall does not explicitly disclose wherein data displayed by the first component is retrieved from the ingested first data set using one or more declarative SQL commands defined using the plurality of input forms, and data displayed by the second component is retrieved from the ingested second data set using one or more declarative SQL commands defined using the plurality of input forms.  
 	However, Herrnstadt teaches wherein data displayed by the first component is retrieved from the ingested first data set using one or more declarative SQL commands defined using the plurality of input forms, (See Herrnstadt Paragraph [0013], SQL query or command retrieves data and is performed with a declarative SELECT keyword), and data displayed by the second component is retrieved from the ingested second data set using one or more declarative SQL commands defined using the plurality of input forms, (See Herrnstadt Paragraph [0013], SQL query or command retrieves data and is performed with a declarative SELECT keyword).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein data displayed by the first component is retrieved from the ingested first data set using one or more declarative SQL commands defined using the plurality of input forms, and data displayed by the second component is retrieved from the ingested second data set using one or more declarative SQL commands defined using the plurality of input forms of Herrnstadt in order to facilitate the storage of data in and the retrieval of data from a database, (See Herrnstadt paragraph [0002]).

11. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Veltri al. (US 2017/0090879 A1) in view of Forstall et al. (US 2007/0101297 A1) and further in view of Hao et al.  (US 2006/0095858 A1).

 	Regarding claim 11, Veltri teaches the method according to claim 1, as described above.  
 	Veltri does not explicitly disclose wherein the one or more data sets comprise multi- dimensional data sets that store hierarchical data, the given data attribute or data ORA180330-US-CNT- 104 -ORACLE CONFIDENTIAL PATENT Docket No.: 2011-0531 USO2 attribute value from the first data set that corresponds to the selected filter.
 	However, Forstall teaches wherein the one or more data sets comprise multi- dimensional data sets that store hierarchical data, (See Forstall paragraph [0165], The use of nested display areas associated with different dashboard environments enables users to organize dashboards into hierarchies based on a user interests (e.g., entertainment, hobbies, sports, work, etc.) or other criteria), the given data attribute or data ORA180330-US-CNT- 104 -ORACLE CONFIDENTIALattribute value from the first data set that corresponds to the selected filter, (See Forstall paragraph [0187], The dashboard 1806 is displayed together with any widgets associated with the dashboard 1806. When the user navigates the icons 1810 in the tool panel 1802, the icons can be 1810 altered or animated (e.g., fisheye magnified) to indicate to the user which icon 1810 has been selected…filters can be applied based on one or more filter criteria)).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the one or more data sets comprise multi- dimensional data sets that store hierarchical data, the given data attribute or data ORA180330-US-CNT- 104 -ORACLE CONFIDENTIALattribute value from the first data set that corresponds to the selected filter Forstall to navigate to a particular user interface element or to locate a desired element among a large number of onscreen elements. (See Forstall paragraph [0016]).
 	Veltri together with Forstall does not explicitly disclose comprises a parent data attribute of one or more child data attributes of the first data set, and the given data attribute or data attribute value from the second data set comprises a parent data attribute of one or more child data attributes of the second data set.
	However, Hao teaches comprises a parent data attribute of one or more child data attributes of the first data set, (See Hao paragraph [0034], the data of the selected child node is parent data to the obtained child data), and the given data attribute or data attribute value from the second data set comprises a parent data attribute of one or more child data attributes of the second data set, (See Hao paragraph [0034], the selected child node display area amongst the obtained child data and displaying a representation of the obtained child data within the display area of the selected child node. In these embodiments, the data of the selected child node is parent data to the obtained child data).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify comprises a parent data attribute of one or more child data attributes of the first data set, and the given data attribute or data attribute value from the second data set comprises a parent data attribute of one or more child data attributes of the second data set of Forstall in order to generate adaptable visualizations of the datasets allowing for fast comparison of data from different hierarchy levels. (See Hao paragraph 0021]).

Allowable Subject Matter
 	Claims 2-3 5, 13-14 and 16 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Kuhns (US Patent No. 6, 354, 655 B1), The dashboard assembly 100 also includes an instrument panel 105 for receiving a plurality of components designated generally herein by reference numeral 106 which are used to communicate to the operator operating conditions of the various systems on board a work machine. 	Kreindlina et al. (US 2012/0041990 A1) accessing the one or more first data ranges from the dashboard display using a display computing system, connecting the one or more first data ranges to one or more second data ranges from one or more data sources, and displaying the dashboard display using data from the one or more second data ranges.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163